

115 HR 5458 IH: Member Financial Transparency Act
U.S. House of Representatives
2018-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5458IN THE HOUSE OF REPRESENTATIVESApril 10, 2018Mr. Grothman introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Ethics in Government Act of 1978 to require Members of Congress to file the reports on
			 transactions in stocks, bonds, commodities futures, and other forms of
			 securities which are required under such Act not later than 7 days after
			 the transactions are completed, and for other purposes.
	
 1.Short titleThis Act may be cited as the Member Financial Transparency Act. 2.7-day deadline for Members of Congress to file reports on transactions in securities (a)Modification of deadline for Members To file reportsSection 103(l) of the Ethics in Government Act of 1978 (5 U.S.C. App. 103(l)) is amended by striking in no case later than 45 days after such transaction and inserting in no case later than 45 days after such transaction (or, in the case of a Member of Congress, in no case later than 7 days after such transaction).
 (b)Modification of deadline for Clerk of the House and Secretary of the Senate To make reports publicSection 105(b)(1) of such Act (5 U.S.C. App. 105(b)(1)) is amended by striking within thirty days and inserting within 30 days (or, in the case of a report of a transaction required to be reported under section 102(a)(5)(B) which is filed by a Member of Congress, within 10 days).
 (c)Effective dateThe amendments made by this section shall apply with respect to transactions occurring on or after the date of the enactment of this Act.
			